Case: 4:18-cr-00876-JAR-NCC Doc. #: 225 Filed: 03/09/20 Page: 1 of 4 PageID #: 1284



                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


 UNITED STATES OF AMERICA,                     )
                                               )
                Plaintiff,                     )
                                               )
        vs.                                    ) No. S1- 4:18CR0876 JAR
                                               )
 ASHU JOSHI,                                   )
                                               )
        Defendant.                             )


             SUPPLEMENTAL MOTION FOR PRE-TRIAL BOND REVOCATION

        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

 United States Attorney for the Eastern District of Missouri, and Colleen Lang, Assistant United

 States Attorney for said District, supplements and renews their earlier motion for pre-trial trial

 detention, moves to cancel all supervised visits, and moves the Court to order defendant detained

 pre-trial for violating a condition of his bond. As and for its grounds, the Government states as

 follows:

        1.      On March 3, 2020, it came to the government’s attention that the defendant was

                violating a condition of his pre-trial release by attempting to communicate with

                the victim of this case about the case (not about the child) during his supervised

                visits with the child. The defendant did this by telling the victim’s attorney to

                pass on a message to the victim that she needed to change her name and by giving

                the victim a package of noodles.

        2.      Second, the Defendant has failed to comply with the earlier instructions of this

                Court and has violated the condition of his bond that he have no “direct or
Case: 4:18-cr-00876-JAR-NCC Doc. #: 225 Filed: 03/09/20 Page: 2 of 4 PageID #: 1285



              indirect” contact with the victim in this case. The defendant tampered with the

              victim in the late summer and early fall of 2019. The defendant communicated

              with the victim through a friend in Kentucky. This friend passed on messages

              that directly affect the victim’s testimony. The friend, at defendant’s direction,

              also gave money, toys, and a cell phone to the victim. These communications,

              were not only a violation of the bond conditions in place at time, they are also in

              violation of Title 18 U.S.C. Section 1512(b).

        3.    The Government has had very serious concerns that the Defendant has been

              having indirect contact with the victim concerning issues that affect her

              testimony. Back on Tuesday, November 5, 2019, defendant’s attorney, Daniel

              Juengel, called and requested a meeting with U.S. Attorney Jeffrey Jensen

              regarding plea negotiations. During the call, Mr. Juengel repeatedly referred to

              the victim and the defendant as “they.” He stated to undersigned that, “they would

              like to get married,” and “they want to be a family.” The undersigned expressed

              concerned that these statements meant that the victim and defendant were having

              contact, against court order. Mr. Juengel stated that they were not. The

              undersigned asked for any notes, or statements that the victim had made to Mr.

              Juengel. Mr. Juengel refused to give them to the undersigned AUSA stating the

              statements are Jencks material and he will not provide them until trial.

        4.    At the same time, the undersigned was having the aforementioned conversations

              with the defense team, unknown to the undersigned was that the defendant was

              communicating with the victim, through a friend, in Kentucky. These

              communications led and manipulated the victim into an agreement about a fake
Case: 4:18-cr-00876-JAR-NCC Doc. #: 225 Filed: 03/09/20 Page: 3 of 4 PageID #: 1286



                 “marriage ceremony” and also resulted in a court filing regarding a sham marriage

                 in Kentucky. The proceedings in Knox County Court began on October 1, 2019,

                 with the defendant filing a petition to open a family court case through his

                 attorney in Kentucky, Jennifer Nicholson. This communication with the victim

                 ultimately led to a Knox County, Kentucky Court Order dated November 12,

                 2019. The Court Order cites that the defendant and the victim are married and

                 references a fictional private religious marriage ceremony that occurred on June

                 23, 2018. In fact, no marriage ceremony happened on June 23, 2018, and that was

                 a false statement made to Knox County Court by the defendant and by victim,

                 who was under his manipulation. At the time of the Court filings the victim was

                 an unrepresented minor seventeen-year old child. Thereafter, the defendant then

                 filed that Knox County Court Order in the pending federal case with a request to

                 dismiss the indictment based on the “marriage,” thereby changing the course of

                 the pending case based on his tampering with the victim. The defendant’s

                 conduct has altered the victim’s testimony, and had a tremendous effect on the

                 official proceedings here in federal court.

         WHEREFORE, the Government requests this Court revoke the defendant off his bond

 pre-trial for violation of the Court’s order.

                                                 Respectfully submitted,

                                                 JEFFREY B. JENSEN
                                                 UNITED STATES ATTORNEY


                                                 /s/  Colleen C. Lang
                                                 COLLEEN C. LANG AUSA, #56872MO
                                                 ASSISTANT UNITED STATES ATTORNEY
                                                 Thomas F. Eagleton Courthouse
Case: 4:18-cr-00876-JAR-NCC Doc. #: 225 Filed: 03/09/20 Page: 4 of 4 PageID #: 1287



                                               111 South Tenth Street, 20th Floor
                                               St. Louis, Missouri 63102
                                               (314) 539-2200


                                  CERTIFICATE OF SERVICE

         I hereby certify that on March 9, 2020, the foregoing was filed electronically with the Clerk
 of the Court to be served by operation of the Court=s electronic filing system upon all counsel of
 record.


                                               s/ Colleen C. Lang
                                               COLLEEN C. LANG, #56872MO
                                               Assistant United States Attorney
